 

 

C
(J'

 

IN THE UNITED STATES DISTRICT COURT FO
1 .
SOUTHERN DISTRICT OF GEORGIA. BHEHE§ il AJ!U`O3
AUGUSTA DIVISION

CLL. § Hoci?c,

RONALD A. NURSE, * L!inht m
~k
Plaintiff, *
*k
v. * CV 117-108
~k
RHODES FINANCIAL SERVICES, *
INC., *
'k
Defendant. *
'Je
0 Il]D E R.
Before the Court is Defendant's motion for summary judgment.
(Doc. 19.) Defendant's motion seeks dismissal of each of
Plaintiff’s remaining employment discrimination claims. For the

reasons set forth below, Defendant's motion is GRANTED.

I. BACKGROUND

This employment discrimination case arises out of Plaintiff
Ronald A. Nurse’s brief employment with TaxSlayer Financial
Services Group, LLC, which is owned and operated by Defendant
Rhodes Financial Services, Inc. (Def.'s Statement of Material

Facts (“Def.’s SOMF”), Doc. 19-1, II l, 3.)1 Plaintiff, acting

 

l Plaintiff did not submit a statement of material facts with his response
brief, as required by the Court’s Local Rules. LR 56.1, SDGa. As a resultr
“[a]ll material facts set forth in the statement required to be served by the
moving party Will be deemed admitted.” §§; Instead, Plaintiff's response brief

 

 

 

pro se, filed a complaint alleging race, age, sex, and national
origin discrimination and violation of his rights under the Eighth
and Fourteenth Amendments. (Compl., Doc. 1, at 2.) The United
States Magistrate Judge screened the complaint and sanctioned
Plaintiff’s race discrimination and retaliation claims while
recommending dismissal of Plaintiff's age discrimination, sex
discrimination, and constitutional claims. (Report and
Recommendation, Doc. 5, at 4-5; Order of Dec. 6, 2017, Doc. 4, at
3.) The Court adopted that recommendation without objection from

either party. (Order of Jan. 3, 2018, Doc. 8.)
A. Plaintiff's Allegations of Discrimination

In October 2016, Plaintiff, an African-American. man, was
hired. as a seasonal employee to 'work in. Defendant's customer
service department. (Dep. of Ronald A. Nurse (“Nurse Dep.”), Doc.
19-2, at 39-42.) According to Plaintiff, he experienced multiple
instances of discrimination against African-Americans during his
employment. The complaint alleges black employees were forced to
park their cars in a separate lot from other workers, Defendant

refused. to timely' pay' black employees, and Defendant’s white

 

simply copies the allegations of his complaint and argues there is video
evidence to support his allegations. (See Doc. 23.)

2

 

 

 

employees looked down on their black co-workers because of feelings

of hatred and contempt. (Compl., at 3-4,)

Plaintiff further alleges that on November 28, 2016, he was
harassed by two of his white co-workers. (;§; at 4.) Jacob McNeil
referred to Plaintiff as his “slave” and another co-worker mimicked
beating Plaintiff with a netal rod. (l§;) On November 30th,
Candes “Candi” Spencer, one of Plaintiff’s white supervisors,
instructed Plaintiff to not sit next to her. (;d;) Plaintiff
alleges Spencer was a known racist because she admonished female
black employees for defecating on the toilets in the ‘women’s
restroom. (;d;) Next, on December 2nd or 3rd, Will Smith, a
white supervisor, reprimanded Plaintiff in front of other workers
for visiting websites during work. (§d;) Plaintiff contends Smith
was “nasty, rude, and condensing [sic]” and singled out Plaintiff
despite multiple other employees also visiting websites. (§§;)

This incident led. Plaintiff to declare §he quit and. leave the

building “to avoid a bad decision and violent altercation.” (Id.;
see also Nurse Dep., at 163, 188.) Plaintiff never returned to
work after the incident with Smith. (Def.’S SOMF, L 46.)

B. Evidence Submitted with Summary Judgment Motion

While Plaintiff's complaint levies multiple serious
allegations of discrimination, his deposition testimony undermines

many of those allegations. Plaintiff admitted the parking policy

 

 

 

applied to all seasonal employees, regardless of race, (Nurse
Dep., at 58; see also Ex. 5 to Nurse Dep., at 15.) Plaintiff also
admitted that all seasonal employees were paid on the same day.2
(§d; at 71-76.) Next, Plaintiff conceded that Candes Spencer’s
warning to female employees about bathroom cleanliness was

directed at all female seasonal employees. (Id. at 145-46.)

When asked about the other incident with Spencer, Plaintiff
provided that Spencer instructed him not to sit next to her that
day at work.3 (ld; at 194.) Plaintiff immediately confronted
Spencer by asking if the reason she did not want him to sit next
to her was because he was black. (;d; at 194-95.) Spencer
responded that she just did not want Plaintiff to sit next to her.
(§d;) That seat remained empty for the rest of the shift. (;g;

at 195.)

As to the November 28th incident, Plaintiff explained that an
unknown white male employee was walking by his desk with metal

rods when another white employee, Jacob McNeil, said “you're going

to beat our slave? Don't. You know, you can’t beat our slave
like that.” (Id. at 88-89.) The unknown man began swinging the
metal rod at Plaintiff's head as if he were whipping a slave. (Id.

at 89.) When asked whether the metal rod contacted him, Plaintiff

 

2 Plaintiff maintained that it was discriminatory for Defendant to require two

weeks of work before issuing a paycheck. (See Nurse Dep., at 73.)
3 The seasonal employees did not have assigned desks and choose a work station
at the start of each shift. (Id. at 249.)

4

 

 

 

 

 

first equivocated by stating, “[t]he rods didn't - it didn't hit

me directly but it scraped me. . . . I don't know if it actually
hit me or whatever. . . . I was in such of a shock that I couldn't
even comprehend what was happening.” (Id. at 89-90.) Later,

Plaintiff admitted that the metal rod made no physical contact

with him. (Id. at 103-04.)

Plaintiff complained about the incident to Spencer, who

reported. the events to Defendant’s Human Resources Department

(“HR”). (Id. at 106-07.) HR investigated the matter by promptly
interviewing Plaintiff, McNeil, and other witnesses. (Aff. of
Cara Rolen (“Rolen Aff.”), Doc. 19-5, L 8.) According to

Plaintiff, the investigation could not identify the employee with
the metal rods, but Cara Rolen, Defendant’s HR Coordinator,
indicated it was IT employee Jared Campbell and the metal rods
were in fact flexible fiberglass tubes called fish poles used to
run cables in the ceiling. (§§L_ L 9.) Rolen subsequently
instructed Campbell not to engage in horseplay in the workplace.

<La.qc 10.)

Defendant’s investigation concluded that McNeil's actual
comments during the incident were: “You're not going to hit anyone
with that, are you?” and “Are you going to beat him or whip him?”
(§d; LI 7-8; Aff. of Jacob McNeil (“McNeil Aff.”), Doc. 13-4, L

4.) McNeil maintains he never used the word ‘slave' or any other

 

 

 

 

 

racially insensitive term nor did he intend for the statement to
be anything but a joke. (McNeil Aff., II 6-7.) Furthermore,
McNeil did not witness Campbell hit anyone with the rods and never
even made “any type of motion with the rod.” (§g:_L 6.) Plaintiff
testified that McNeil later apologized and indicated he was only
joking around. (Nurse Dep., at 168.) In fact, Plaintiff revealed
that he got along well with McNeil, who was “one of the - the white
fellows in there that I felt comfortable around and I didn't feel

any racism or anything.” (Id. at 249.)

Finally, the parties submit conflicting' accounts of what
occurred on December 2nd or 3rd between Plaintiff and Will Smith.
Plaintiff contends that on December 2nd Defendant’s computer'
system went down so many seasonal employees were visiting websites
and playing cards. (ld; at 124.) Will Smithf approached Plaintiff
and accused him of “printing stuff” in a “real nasty” manner that
included “pointing in [Plaintiff's] face like he wanted to fight.”
(;§; at 126-27.) Another supervisor intervened, but at this point
Plaintiff could no longer put up with the “race hating stuff.”
(§d; at 188.) He said, “I can't do this. . . . [i]t’s just not

worth it,” handed his badge over, and quit. (Id. at 163, 188.)

 

4 Plaintiff described Will Smith as a “Nazi racist skinhead” because of the “way
he looks at you. The way he talks. The way he acts, The tattoos on his arms.”
(Nurse Dep., at 126.) The tattoo at issue is a web on Smith's elbow and there
is no evidence in the record, besides Plaintiff’s assumptions, that Smith had
any affiliation with Nazis, white supremacists, or similar groups. (§§§ id; at
134-36.)

 

 

 

Plaintiff admitted that neither person made physical contact with
him, said any racially charged words, or threatened him. (Id. at

183, 188, 199.)

Defendant submits a different version of the incident. The
intervening supervisor was Denis Flynn, who submitted an affidavit
and copy of an email he sent on December 3rd recounting the events.
(Aff. of Denis Flynn (“Flynn Aff.”), Doc. 19-3.) According to

Flynn's email, on December 3rd, Plaintiff forgot his badge and had

to return home to retrieve it before he could start work. (Flynn
Aff., Ex. B.) He also forgot his login password for Defendant’s
computer system, which Will Smith reset for Plaintiff. (Id.)

While helping Plaintiff log into the system, Smith reminded
Plaintiff not to visit non-work-related websites. (;d;) This
comment was prompted. by Smith's discovery that Plaintiff had
printed coupons5 on December 2nd, the night before. (§d;) A few
minutes after that conversation Plaintiff confronted Smith at his
desk and accused Smith of singling him out and being disrespectful.
(§d;) Smith and Flynn's attempts to calm Plaintiff down were
futile, and Plaintiff threw his badge down and left the office.

(Id.) Flynn's email also lists four seasonal employees who

 

5 The coupons are attached to Flynn's Affidavit as Exhibit A.

7

 

 

 

witnessed the incident, but there is no evidence in the record

from those employees. (Id.)

After the altercation with Smith, Plaintiff did not return to
Work. (Def.’s SOMF, L 46.) Plaintiff filed a charge with the
United States Equal Employment Opportunity Commission (“EEOC”).
(Compl., at 5.) The EEOC issued a right to sue notice on July 7,
2017, and Plaintiff filed his complaint and motion to proceed in
forma pauperis shortly thereafter. (Docs. l, 2.) Now, Defendant
moves for summary judgment on all claims remaining in the case.

(Doc. 19.)

II . LEGAL STANDARD

Summary judgment is appropriate only if “there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” FED. R. CIv. P. 56(a). Facts are
“material” if they could affect the outcome of the suit under the
governing substantive law, and a dispute is genuine “if the
evidence is such that a reasonable jury could return a verdict for
the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986). The Court must view factual disputes in the light
most favorable to the non-moving party, Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and must draw

 

“all justifiable inferences in [the non-moving party’s] favor.”

 

 

 

United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437
(1lth Cir. 1991) (en banc) (internal punctuation and citations
omitted). The Court should not weigh the evidence or determine

credibility. Anderson, 477 U.S. at 255.

The moving party has the initial burden of showing the Court,
by reference to neterials on file, the basis for the motion.
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Because the
standard for summary judgment mirrors that of a directed verdict,
the initial burden of proof required by either party depends on
who carries the burden of proof at trial. §g; at 323. “When the
moving party has the burden of proof at trial, that party must
show affirmatively the absence of a genuine issue of material fact:
it ‘must support its motion with credible evidence that would
entitle it to a directed verdict if not controverted at trial.'”

Four Parcels of Real Prop., 941 F.2d at 1438 (quoting Celotex

 

§§£p;, 477 U.S. at 331 (Brennan, J., dissenting)). “If the moving
party makes such an affirmative showing, it is entitled to summary
judgment unless the nonmoving party, in response, ‘comes forward
with significant, probative evidence demonstrating the existence

of a triable issue of fact.’” Id. (quoting Chanel, Inc. v. Italian

 

Activewear of Fla., Inc., 931 F.2d 1472, 1477 (1lth Cir. 1991)).

 

When the movant does not carry the burden of proof at trial,
it may satisfy its initial burden in one of two ways - by negating
an essential element of the non-movant's case or by showing that

9

 

 

 

 

 

 

 

there is no evidence to prove a fact necessary to the non-movant's

case. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 606-08 (llth

 

Cir. 1991) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970)

 

and Celotex Corp., 477 U.S. 317). The movant cannot meet its
initial burden by merely declaring that the non-moving party cannot
meet its burden at trial. §d;

If - and only if - the movant carries its initial burden, the
non-movant must “demonstrate that there is indeed a material issue
of fact that precludes summary judgment.” §d; When the non-
movant bears the burden of proof at trial, the non-movant must
tailor its response to the method by which the movant carried its7
initial burden. For example, if the movant presented evidence
affirmatively negating a material fact, the non-movant “must
respond with evidence sufficient to withstand a directed verdict
motion. at trial on the material fact sought to be negated.”

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993).

 

On the other hand, if the movant shows an absence of evidence on
a material fact, the non-movant must either show that the record
contains evidence that was “overlooked or ignored” by the movant
or “come forward with additional evidence sufficient to withstand
a directed verdict motion at trial based on the alleged evidentiary
deficiency.” Ld; at 1117. The non-movant cannot carry its burden
by relying on the pleadings or by repeating conclusory allegations

contained in the complaint. See Morris v. Ross, 663 F.2d 1032,

10

 

 

 

 

 

1033-34 (1lth Cir. 1981). Rather, the non-movant must respond
with affidavits or as otherwise provided by Federal Rule of Civil
Procedure 56.

The Clerk of Court gave Plaintiff timely notice of Defendant’s
summary judgment motion and the summary judgment rules, of the
right to file affidavits or other materials in opposition, and the
consequences of default. (Doc. 20.) Therefore, the notice

requirements of Griffith v. Wainwright, 772 F.2d 822, 825 (llth

 

Cir. 1985) (per curiam), have been satisfied.

III. DISCUSSION

Plaintiff alleges claims for racial discrimination and
retaliation, but it is unclear exactly what type of discrimination
claim he is bringing. (§§e Compl., at 1.) Consequently,
Defendant’s motion addresses multiple possible claims including
hostile work environment, constructive discharge, disparate
treatment, and retaliation.6 The Court, consistent with its policy
of liberally construing pro se pleadings,7 will address each of

the four claims.

 

5 Plaintiff’s response brief also does not clarify his claims. He simply
restates the entirety of his complaint and maintains there is video evidence of
the November 28th incident. (See Doc. 23.)

7 Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

ll

 

 

 

 

 

A..Hostile Work Environment
A hostile work environment claim under Title VII requires an
employee to show harassment “sufficiently severe or pervasive to

alter the conditions of [his] employment.” Harris v. Forklift

 

Sys., Inc., 510 U.S. 17, 21 (1993) (quoting Meritor Sav. Bank, FSB

 

v. Vinson, 477 U.S. 57, 64 (1986)). To prevail, the employee must
prove the following

(1) that he belongs to a protected group; (2) that he
has been subject to unwelcome harassment; (3) that the
harassment was based on a protected characteristic of
the employee . . . (4) that the harassment was
sufficiently severe or pervasive to alter the terms and
conditions of employment and create a discriminatorily
abusive working environment; and (5) that the employer
is responsible for such environment under either a
theory of vicarious or of direct liability.

Bryant v. Jones, 575 F.3d 1281, 1296 (llth Cir. 2009) (quoting

Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (llth Cir.

 

2002)).

Turning to the case at hand, most of the allegations of race
discrimination are unsupported by the facts. Plaintiff admitted
that the alleged discriminatory parking and paycheck policies were
in fact uniformly applied to all seasonal employees, regardless of
race. (Nurse Dep., at 58, 71-76.) Also, the alleged
discrimination by Candes Spencer regarding the women's restroom
was not racially motivated. (§Q; at 145-46.) Thus, these three
allegations should not be considered in Plaintiff’s`hostile work

environment clahn because these actions were not nmtivated by

12

 

 

 

discrimination against a protected characteristic. See Archibald

v. United Parcel Serv. Co. Inc., 620 F. App’x 836, 839 (llth Cir.

 

2015) (the plaintiff must link the alleged harassment to a
protected characteristic).

Plaintiff emphasized in his deposition that although these
policies were applied. uniformly' among seasonal employees, the
majority of those employees were minorities, primarily African-
American. (§ee Nurse Dep., at 74, 146.) Plaintiff, however, has
neither alleged nor argued he is bringing a disparate impact claim
and the Magistrate Judge did not sanction such a claim. (§§e
Report & Recommendation, at 5.) Moreover, at least some of the
seasonal employees were white and were required to follow the same

parking and paycheck rules as Plaintiff.

Further, there is little evidence to show that the December
3rd incident with Will Smith was motivated by race discrimination,

Plaintiff admitted that Smith never made any racially charged

statements or physically threatened him. (Nurse Dep., at 183,
188, 199.) Instead, Plaintiff simply perceived the confrontation
as racially motivated. (Id. at 188.) Similarly, the incident

where Candes Spencer asked Plaintiff not to sit next to her lacks
any evidence of racial animosity. Plaintiff even asked Spencer if
her reason was because of his race, but Spencer simply responded

that she did not want Plaintiff next to her. (Id. at 194-95.)

13

 

 

 

 

 

Plaintiff relies on the way others looked at him and the
differences between how Defendant’s white employees acted and how
other white people acted towards black people to support his`
conclusion that these incidents were racially motivated and
created a hostile environmeno. (§§e id; at 120-21, 197.) Such
subjective beliefs, however, are insufficient to survive summary
judgment on a hostile work environment claim. §§e Mendoza v.
Borden, Inc.r 195 F.3d 1238, 1246 (11th Cir. 1999) (hostile work
environment claim requires a plaintiff to show he subjectively
perceived the conduct to be hostile and a reasonable person would
objectively find the conduct hostile); see also Josendis v. Wall

to Wall Residence Repairs, Inc., 662 F.3d 1292, 1318 (llth Cir.

 

2011) (“Unreliable conjecture . . . presented as a ‘belief’
without any basis in ascertainable fact, was not the type of
admissible evidence required to survive a motion for summary

judgment.”).

Thus, at bottom, the only evidence Plaintiff has to show al
hostile work environment is the November 28th incident. To
determine whether harassment objectively altered an employee's
terms or conditions of employment, courts use four factors: “(l)
the frequency of the conduct; (2) the severity of the conduct; (3)
whether the conduct is physically threatening or humiliating, or

a mere offensive utterance; and (4) whether the conduct

14

 

 

 

unreasonably interferes with the employee's job performance.”

Mendoza, 195 F.3d at 1246.

Viewing the facts in the light most favorable to Plaintiff,
the November 28th incident did not alter the terms and conditions
of Plaintiff's employment. Even assuming Jacob McNeil used the
word ‘slave' and Jared Campbell swung the fish poles at Plaintiff,
which contradicts the affidavits of McNeil, Rolen, and Spencer,
one incident is insufficient to alter Plaintiff's employment. §§§
id; at 1249 (finding that five incidents over an eleventh month

period were too infrequent to alter conditions of employment).

Further, McNeil's comment, in light of his later explanation
to Plaintiff that he was only joking, is more appropriately
categorized as an offensive utterance rather than conduct that is

physically threatening or humiliating. See Barrow v. Ga. Pac.

 

§g£p;, 144 F. App'x 54, 57-58 (llth Cir. 2005) (finding
supervisors' use of inflammatory racial slurs on at least five
occasions and threats of violence for looking at “that white girl,”
as well as displays of the rebel flag, the letters “KKK,” and a
noose did not show “that the workplace was permeated with
discriminatory intimidation, ridicule, and insult that is
sufficiently severe or pervasive to alter the conditions of [the
plaintiff’s] employment.” (internal quotations omitted)).

Although there are severe negative connotations to using the word

15

 

 

 

 

 

‘slave' in this context, Title VII is not a “general civility code”
that imposes liability for every offensive remark. Faragher v.

City of Boca Raton, 524 U.S. 775, 788 (1998) (noting “sporadic use

 

of abusive language” and “occasional teasing” are not the type of
conduct that alters the terms and conditions of employment). While
swinging the fiberglass rods at Plaintiff would be physically
threatening, Plaintiff admitted the rods never made contact with

him.

In short, the November 28th incident did not alter the terms
and conditions of Plaintiff's employment. Accordingly, to the
extent that Plaintiff brings a cause of action for hostile work
environment, he has failed to create a genuine issue of fact, and

Defendant is entitled to summary judgment on that claim.
B. Constructive Discharge

Constructive discharge occurs when an employer deliberately
makes an employee's working conditions so intolerable that the
employee is forced to resign involuntarily. Bryant, 575 F.3d at
1298. To prevail, a plaintiff must prove “the work environment
and conditions of employment were so unbearable that a reasonable
person in that person's position would be compelled to resign.”

Id. (quoting Virgo v. Riviera Beach Assoc., Ltd., 30 F.3d 1350,

 

1363 (11th Cir. 1994)). Establishing a claim for constructive

discharge “is a more onerous task than establishing a hostile work

16

 

 

 

 

 

 

 

environment claimF because the plaintiff must show' a greater
severity or pervasiveness of harassment. Id. at 1298-99 (citing

Landgraf V. USI Film PrOdS., 968 F.2d 427, 430 (5th Cir. 1992)).

 

Plaintiff lacks the evidence required to support a claim for
constructive discharge. Because Plaintiff did not present
sufficient evidence to support a hostile work environment claim,
he has necessarily failed to meet the higher standard required for

a constructive discharge claim. See Cheatham v. DeKalb Cnty.,

 

Ga., 682 F. App'x 881, 890 n.8 (llth Cir. 2017); Stancombe v. New

Process Steel LP, 652 F. App'x 729, 737 (llth Cir. 2016).

 

Accordingly, Defendant is entitled to summary judgment on any claim

of constructive discharge made by Plaintiff.

C. Disparate Treatment and Retaliation

Title ‘VII prohibits employers fron\ discriminating on the
basis of an employee's race. 42 U.S.C. § 2000e-2(a)(1). A
plaintiff may prove discrimination with direct or circumstantial

evidence. Harris v. Shelby Cnty. Bd. of Educ., 99 F.3d 1078, 1082-

 

83 (llth. Cir. 1996). For claims supported. by circumstantial
evidence, courts employ the burden-shifting framework from

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). First, the

 

plaintiff must establish a prima facie case of discrimination by
showing: (1) he is a n@mber of a protected class; (2) he was

subjected to an adverse employment action; (3) his employer treated

17

 

 

 

similarly situated employees of other races more favorably; and

(4) he was qualified to do the job. McCann v. Tillman, 526 F.3d

 

1370, 1373 (llth Cir. 2008). Once the plaintiff satisfies those
elements the burden shifts to the employer to provide “a
legitimate, nondiscriminatory reason for their action.” Id.

(citing Burke-Fowler v. Orange Cnty., Fla., 447 F.3d 1319, 1323

 

(llth Cir. 2006)). If the employer carries that burden, the
plaintiff must then prove that the employer’s. reasons are
pretextual. Id.; see also EEOC v. Joe’s Stone Crab, Inc., 220
F.3d 1263, 1286 (llth Cir. 2000) (providing comprehensive overview

of Title VII discrimination claims).

To prove he suffered an adverse employment action, “an
employee must show a serious and material change in the terms,

conditions, or privileges of employment.” Davis v. Town of Lake

 

Park, Fla., 245 F.3d 1232, 1239 (llth Cir. 2001) (emphasis in
original). A serious and material change includes, for example,
“hiring, firing, failing to promote, reassignment with
significantly different responsibilities, or a decision causing a
significant change ill benefits.” Burlington Indus., Inc. va
Ellerth, 524 U.S. 742, 761 (1998). Furthermore, the employee's
subjective view of the significance of the employer's action is
not dispositive, “the employment action must be materially adverse
as viewed by a reasonable person in the circumstances.” §§yi§,
245 F.3d at 1239.

18

 

 

 

In this case, Plaintiff does not allege nor is there any
evidence to show, that he suffered an adverse employment action.
Plaintiff was not fired, passed over for promotion,8 reassigned
with significantly different responsibilities, or subjected to a
significant change in benefits. In fact, Plaintiff admitted that
he quit the job. (Nurse Dep., at 163.) Although Plaintiff was
reprimanded by Will Smith and arguably by Candes Spencer, verbal
reprimands or criticisms of an employee's job performance “will
rarely form¢ an adverse employment action, unless it leads to
“tangible job consequences.” §§yi§, 245 F.3d at 1241-42
(collecting cases of what constitutes an adverse employment
action). Further, while Plaintiff undoubtedly believes that the
admonishment by Smith constituted a material change in the
conditions of his employment, as evidenced by his abrupt decision

to quit, such subjective belief “is not controlling.” Id. at 1239.

Because Plaintiff has no evidence to create a genuine issue
of material fact on whether he suffered an adverse employment
action, he cannot make out a discrimination claim under Title VII.
Similarly, the inability to create a factual issue on the adverse
employment action element precludes Plaintiff's retaliation claim.

Id. (adverse action is necessary element of a retaliation claim

 

3 To the extent that Plaintiff Could argue failure to promote, that argument
must fail. Plaintiff was hired to perform only seasonal work, which would have
lasted, at most, six months. (See Def.'s SOMF, ‘JI‘I[ 10-12.)

19

 

 

 

under Title VII) (citing Bass v. Bd. of Cnty. Comm’rs, 242 F.3d

 

996, 1013-15 (llth Cir. 2001)). Finally, having found that none
of Plaintiff's possible claims can survive summary judgment, it is
inappropriate for punitive damages to be awarded, and Defendant is

entitled to summary judgment on that claim as well.

IV. CONCLUSION

To the extent that Plaintiff makes a claim for hostile work
environment, constructive discharge, race discrimination, and
retaliation under Title VII, he has not presented evidence to
preclude summary judgment on any of those claims. Accordingly,
Defendant’s motion for summary judgment (Doc. 19) is GRANTED. The
Clerk shall ENTER JUDGMENT for Defendant. The Clerk is further

directed to TERMINATE all deadlines and CLOSE this case.

ORDER ENTERED at Augusta, Georgia, this LZ `day of March,

2019.

  
 

 

  

 

. HALL, CHIEF JUDGE
‘ TATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

20

 

